DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/04/2022 has been entered.  Claims 1-2, 4-5, 7 and 9-17 are currently pending in the application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/04/2022.
Claim Objections 
Claims 1, 4 and 13 are objected to because of the following informalities:
In claim 1, with respect to some claimed elements separated by line indentations, such as in lines 2 and 5, a dash "-" sign is used immediately before the claimed elements; however, no such dash signs are used for other claimed elements which are also separated by line indentations.  It is suggested that the format of the claimed elements be consistent.
In claim 4, line 2, "the steam diffuser" appears to read "a steam diffuser".
In claim 13, with respect to some claimed elements separated by line indentations, such as in lines 3 and 6, a dash "-" sign is used immediately before the claimed elements; however, no such dash signs are used for other claimed elements which .
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, 9-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0167230 A1) in view of Nunn (US 2019/0100859 A1) and further in view of Molders (EP 0826813 A2).
Regarding claim 1, Russell discloses a machine (apparatus 100; fig. 2; para. 0081) for recycling quilts (paras. 0002, 0011), comprising:
an infeed station (a conveyor at an inlet opening of a chamber of the apparatus; paras. 0054, 0059) configured to receive as input a quilt (quilt 1; fig. 1C; paras. 002, 0077, 0059) comprising a plurality of layers joined by a stitching (at least two textile layers, where the layers are joined by lockstitches; fig. 1C; paras. 0002, 0011) in which quilt a padding is interposed between an upper layer and a lower layer (fig. 1C; paras. 0002, 0011);
a heating station (microwave chamber 102; fig. 4; para. 0081), comprising a heating system (microwave generators 105, 106, 107; fig. 3; para. 0081) acting on a heating space (interior of chamber 102; fig. 3; para. 0081) configured to contain a portion of the quilt (para. 0086), the heating system being configured to increase a temperature of the stitching to a 
a supporting structure (the inlet conveyor together with the chamber walls defining supporting structure; paras. 0054, 0059) adapted to convey the quilt coming from the infeed station into said heating space (the inlet conveyor at an opening of a chamber of the apparatus; paras. 0054, 0059), said supporting structure comprising converging walls facing each other and converging towards the heating space (at least left and right converging walls defined by inner box liner 120 of the chamber facing each other and converging towards the heating space; see fig. 5; para. 0082);
Russell does not disclose wherein the heating system including at least one chosen from a steam diffuser, an infrared lamp and an inductive coil.  However, Nunn teaches a machine for deconstruction of textile waste materials (paras. 0005; claim 1) comprising a heating system (super-heated steam; fig. 2; paras. 0024, 0163), wherein the heating system comprising an upper heating device (top steam plates A, B; fig. 2; paras. 0010, 0163) and a lower heating device (bottom steam plates A, B; fig. 2; paras. 0010, 0163), and the heating systme comprise a steam diffuser (the top and bottom steam plates A, B are configured to supply steam to a heating space, therefore they are steam diffusers; fig. 2; paras. 0010, 0163).  Russell and Nunn are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the heating system as disclosed by Russell, with wherein the heating system including a steam diffuser, as taught by Nunn, in order to provide another simple and low-cost heating system to fully open up the textile materials of the quilt by exposure to a steam (Nunn; paras. 0024, 0054).
Russell does not disclose wherein a pair of drive rollers facing each other in a counter-rotating manner and configured to move said quilt through the heating station; a separating station downstream of the heating station, the separating station comprising a traction drive 
Further, one of ordinary skill in the art would recognize that it has been common practice in the art, that the drive rollers are configured to be facing each other in a counter rotating fashion and the rollers of the traction drive system being motor-driven in order to obtain at least some driving efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the drive rollers to be facing each other in a counter rotating fashion and the rollers of the traction drive system being motor-driven.  Examiner notes that the common knowledge in the above art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the response filed on 02/04/2022.  MPEP 2144.03 (C).
In addition, one of ordinary skill of the art would recognize that a padding in a quilt is generally in a form of an integrated single piece; therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a further pair of rollers acting on the padding, in order to provide an easy approach to pull and transport the single-piece padding to a storage place, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses wherein the heating system comprises an upper heating device (microwave generator 106; fig. 3), a left heating device (microwave generator 107; fig. 3) and a right heating device (microwave generator 105; fig. 3).  Therefore, it would have been an obvious variation of engineering design to one having ordinary skill in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  By this modification, the heating system would define the heating space between the upper heating device and the lower heating device
	Regarding claim 4, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1. Russell does not disclose wherein the heating system comprises the steam diffuser configured to inject steam at a desired temperature into the heating space.  However, as addressed for claim 1, Nunn teaches wherein the heating system comprises the steam diffuser configured to inject steam at a desired temperature into a heating space (the top and bottom steam plates A, B are configured to supply steam to a heating space, therefore they are steam diffusers; fig. 2; paras. 0010, 0163).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the heating system as disclosed by Russell, with wherein the heating system comprises the steam diffuser configured to inject steam at a desired temperature into the heating space, as taught by Nunn, in order to provide another simple and low-cost heating system to fully open up the textile materials of the quilt by exposure to a steam (Nunn; paras. 0024, 0054).
Regarding claim 5, Russell, Nunn and Molders, in combination, disclose the machine according to claim 4.  Russell does not disclose wherein the support structure further comprise a pair of perforated walls, positioned downstream of the converging walls and facing the heating space to allow passage of the steam towards the heating space.  However, Nunn teaches a machine for deconstruction of textile waste materials (paras. 0005; claim 1) comprising a deconstruction chamber (see figs. 2-3; paras. 0163-0164), wherein the deconstruction chamber 
Regarding claim 9, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses the machine configured for conveying at least one of the layers, after the separating station, to a respective storage space defined by an external container (disassembled products are conveyed to a basket; paras. 0059, 0086).
Regarding claim 10, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses the machine configured for conveying at least one of the layers through the separation chamber in a continuous manner (para. 0059).   One of ordinary skill in the art would recognize that it has been a common practice to store at least one of the separated waste materials in a storage place after separation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the conveying system of the machine, for conveying at least one of the layers, after the separating station, to a desired destination, e.g., a respective 
Regarding claim 11, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1, but Russell does not explicitly disclose the machine configured for connecting in line with a quilting machine to receive as the input into the infeed station, waste cuttings of quilted fabric produced by the quilting machine.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the machine, to connect in line with a quilting machine to receive as an input into the infeed station, waste cuttings of quilted fabric produced by the quilting machine.  Such a configuration only requires proper positioning the inlet conveyer to receive the input waste cuttings from the quilting machine and can be done with minimum experimentations.  In addition, such a configuration does not change the structure of the machine or influence the function of the machine. 
Regarding claim 12, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses wherein the heating system is configured to heat the stitching to a temperature of between 50° C. and 200° C (-25 degrees C to 120 degrees C; para. 0067).
Regarding claim 13, Russell discloses a method for recycling quilts (paras. 0002, 0011, 0015; claim 4), comprising the steps of:
providing a machine (apparatus 100; fig. 2; para. 0081) for recycling quilts (paras. 0002, 0011), comprising:

a heating station (microwave chamber 102; fig. 4; para. 0081), comprising a heating system (microwave generators 105, 106, 107; fig. 3; para. 0081) acting on a heating space (interior of chamber 102; fig. 3; para. 0081) configured to contain a portion of the quilt (para. 0086), the heating system being configured to increase a temperature of the stitching to a change of state or softening temperature of at least one heat-sensitive sewing thread of the stitching (figs. 1C, 3; paras. 0077, 0081);
a supporting structure (the inlet conveyor together with the chamber walls defining supporting structure; paras. 0054, 0059) adapted to convey the quilt coming from the infeed station into said heating space (the inlet conveyor at an opening of a chamber of the apparatus; paras. 0054, 0059), said supporting structure comprising converging walls facing each other and converging towards the heating space (at least left and right converging walls defined by inner box liner 120 of the chamber facing each other and converging towards the heating space; see fig. 5; para. 0082);
moving the quilt (moving quilt 1 by a conveyor; fig. 1C; paras. 002, 0077, 0059) through a heating space (microwave chamber 102; fig. 4; para. 0081);
heating the stitching to the change of state or softening temperature (figs. 1C, 3; paras. 0077, 0081);
mutually separating the layers of the quilt (paras. 0077, 0086; claim 4).

Russell does not disclose wherein a pair of drive rollers facing each other in a counter-rotating manner and configured to move said quilt through the heating station; a separating station downstream of the heating station, the separating station comprising a traction drive system, acting on each of the layers for moving the layers in respective diverging directions and separating the layers from each other, after the stitching has been heated in the heating station; the traction drive system comprising a pair of motor-driven rollers for each of the layers, including: two pairs of rollers acting respectively on the upper and lower layers; and a further pair of rollers acting on the padding; and the method comprising mutually separating the layers of the quilt in the separating station.  However, Molders teaches a machine for recycling quilts (fig. 1; see English translation; paras. 0009, 0016); wherein a pair of drive rollers (pinch rollers 38, 39; fig. 2; paras. 0012, 0019) facing each other and configured to move said quilt through the heating station (the outer layers of the quilt are pulled by the pinch rollers to move through; 
Further, one of ordinary skill in the art would recognize that it has been common practice in the art, that the drive rollers are configured to be facing each other in a counter rotating 
In addition, one of ordinary skill of the art would recognize that a padding in a quilt is generally in a form of an integrated single piece; therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a further pair of rollers acting on the padding, in order to provide an easy approach to pull and transport the single-piece padding to a storage place, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Russell, Nunn and Molders, in combination, disclose the method according to claim 13.  Russell does not disclose wherein the step of heating the stitching comprises a step of directing a jet of steam towards an upper surface of the quilt and/or a step of directing a jet of steam towards a lower surface of the quilt.  However, Nunn teaches a method for deconstruction of a textile waste material (paras. 0005; claim 1) comprising a step of directing a jet of steam (super-heated steam; figs. 2-3; paras. 0024, 0163-0164) towards an upper surface of the textile waste material and/or a step of directing a jet of steam towards a lower surface of the textile waste material (through nozzles, top steam plates A, B and bottom steam plates A, B; figs. 2-3; paras. 0163-0164).  Russell and Nunn are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 15, Russell, Nunn and Molders, in combination, disclose the method according to claim 13, and Russell further discloses the method comprising a step of placing at least one of the layers in a respective container (the disassembled products are placed in a basket; para. 0086) and/or wrapping at least one of the layers about a respective winding reel.
Regarding claim 16, Russell, Nunn and Molders, in combination, disclose the method according to claim 13, but does not disclose wherein the quilt is a waste produced by a quilting machine and the method further comprises a step of picking up the waste from the quilting machine.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the method, to receive waste from a quilting machine, and the method further comprises a step of picking up the waste from the quilting machine.  Such a configuration only requires proper positioning an inlet conveyer of the disassembling apparatus and receiving the waste from the quilting machine, which can be performed with minimum experimentations.
Regarding claim 17, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses wherein the heating system is configured to heat the stitching to a temperature of between 70°C and 140°C (-25 degrees C to 120 degrees C; para. 0067).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0167230 A1), Nunn (US 2019/0100859 A1) and Molders (EP 0826 813 A2) and further in view of Akieda (JPH 108361A).
Regarding claim 7, Russell, Nunn and Molders, in combination, disclose the machine according to claim 1, but Russell does not disclose wherein the heating system comprise a sensor configured to detect a presence of the quilt in the infeed station or in the heating station, or upstream of the infeed or heating stations, a controller configured to control a heating action of the heating system as a function of a signal coming from the sensor.  However, Akieda teaches wherein a machine for separating textiles by heating (fig. 4; see English translation; page 1, para. 1), wherein the machine comprise a heating system (hot air generated by heater 18; fig. 4; page 3, para. 4) comprise a sensor (photoelectric detector 14; fig. 4; page 3, para. 4) configured to detect a presence of a textile in an infeed station or in a heating station, or upstream of the infeed or heating stations (detecting the presence of a tubular cloth 6; fig. 4; page 3, paras. 3-4), a controller configured to control a heating action of the heating system as a function of a signal coming from the sensor (and activating the timer and heat melting device 15 upon receiving signal from the detector 14, therefore a controller must exist in communication with the sensor, the timer and the heat melting device, to perform the above functions; fig. 4; page 3, para. 4).  Russell and Akieda are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the machine as disclosed by Russell, with wherein the heating system comprise a sensor configured to detect a presence of the quilt in the infeed station or in the heating station, or upstream of the infeed or heating stations, a controller configured to control a heating action of the heating system as a function of a signal coming from the sensor, as taught by Akieda, in order to provide an automated system for activating the heating action to treat the incoming quilt upon detection.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the claimed configuration, since it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. In re Venner, 120 USPQ 192.
Response to Arguments
Applicant's arguments with respect to the amended claims 1-2, 4-5, 7 and 9-17 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732